DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isola et al. (U.S. Publication No. 2017/0007852).
	Isola et al. discloses a minimally invasive ultrasonic osteotome head, comprising an osteotome rod (202) and a head end (206), the head end being located at a front end of the osteotome rod, being characterized in that the head end bends laterally at a certain angle at a bending portion thereof (Figure 4). 
Regarding claim 2, the bending portion is provided with knurled teeth or skewed teeth (214). 
Regarding claim 11, the entire osteotome rod is of a hollow structure (Figure 4, channel 224). 
. 
Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. (U.S. Publication No. 2017/0000513).
Conlon et al. discloses a minimally invasive ultrasonic osteotome head, comprising an osteotome rod (120) and a head end (116), the head end being located at a front end of the osteotome rod, being characterized in that the head end bends laterally at a certain angle at a bending portion thereof (Figure 2). 
Regarding claim 13, there is also disclosed a minimally invasive ultrasonic bone power system (102) comprising the minimally invasive ultrasonic osteotome head of claim 1
Regarding claim 14, the minimally invasive ultrasonic bone power system of further comprises a transforaminal endoscope (114), the osteotome rod of the minimally invasive ultrasonic osteotome head being fitted in a channel of the transforaminal endoscope (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola et al. (U.S. Publication No. 2017/0007852) in view of Yoshimine et al. (U.S. Publication No. 2006/0253050).
Isola et al. teaches the claimed invention except for a second detachable portion at a front portion connected with the head. It is noted that Isola does discloses a first detachable portion (112) at a rear portion for connecting with an ultrasonic handle. 
Yoshimine teaches an ultrasonic treatment apparatus having a head portion (46) that is detachable from the front end of the osteotome rod. Since the working end is most apt to be worn, allow for the working end to be swapped out, increases the overall life of the entire ultrasonic device (Paragraph 139). It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Isola et al. with a front end of the rod having a detachable portion in view of Yoshimine et al. in order to increase the overall life of the entire ultrasonic device. It is noted that the combination provides Isola with first and second detachable portions. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola et al. (U.S. Publication No. 2017/0007852) in view of Blus (U.S. Publication No. 2009/0326535).
	Isola et al. discloses the claimed invention except for the minimally invasive ultrasonic bone power system, further comprising a main unit, an ultrasonic handle and a foot switch, the minimally invasive ultrasonic osteotome head being connected to the ultrasonic handle via a connecting device, and the ultrasonic handle and the foot switch being respectively electrically connected with the main unit. 
. 

Allowable Subject Matter
Claims 3, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an ultrasonic osteotome head having a rod and a bending portion at a front end of the rod where the bending portion is a square arc surface and the heading having upper and lower inclined traverse surfaces with knurled teeth. It is also not disclosed that the rod having a partial channel and water is discharged through side holes in the middle of the osteotome rod. 
Furthermore, it is not disclosed that a power system for use with the osteotome head having an ultrasonic handle, a foot switch, a osteotome head detection module, a human-machine interaction module, an ultrasonic signal generator, a high voltage driver, a frequency tracking and failure detection module, and voltage, current and phase samplers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775